pee cueiam:
El señor José R. de la Torre Martínez fue admitido a tomar los exámenes de reválida ofrecidos los días 9, 10 y 11 de septiembre de 1975 por la Junta Examinadora de Aspirantes al Ejercicio de la Abogacía. En la mañana del 11 de septiembre de 1975, mientras contestaba las preguntas correspondientes al período IX de dichos exámenes el Alguacil de este Tribunal le ocupó dentro de una libreta de las que la Junta suministró a los examinandos para hacer apuntes, varios papeles manuscritos que contenían notas sobre dife-rentes materias cubiertas por los exámenes, cuyas notas eran susceptibles de ser usadas por dicho examinando y servirse de ellas para contestar preguntas del examen. Dicha conducta constituyó una violación de las Reglas prescritas por la Junta Examinadora y en particular la 2 (h), que dispone como sigue:
“h) Conducta: Ningún examinando tendrá sobre su escri-torio durante los períodos de contestación de preguntas, pape-les, libros, libretas, ni material alguno que no sea el que le suministra la Junta Examinadora. La comunicación entre exa-minandos mientras se esté en un período de contestación del examen, no importa su manera o propósito, está prohibida.”
Aparte de que dichas Reglas fueron distribuidas entre los examinandos y en particular le fueron entregadas al señor *214De la Torre Martínez, el Presidente de la Junta Examinadora reiteró la misma por el sistema de altoparlantes del salón en que se conducían los exámenes antes de iniciarse el período IX a que se ha hecho referencia. El señor De la Torre Martínez expresó a los miembros de la Junta que conocía la referida Regla y oyó las instrucciones que se dieron, como parte de las cuales se advirtió de que todo examinando que violase las mismas sería descalificado. Dio como única explicación que tenía dichas notas en su poder desde el primer día de exámenes y que las puso dentro de la libreta de apuntes cono-ciendo que con ello violaba las instrucciones impartidas, y que utilizaba dichas notas “para repasar”. En adición a dichas notas el referido aspirante tenía sobre el escritorio y dentro del sobre en que se le suministró el material provisto por la Junta el libro “Introducción al Derecho Mercantil de Puerto Rico” de J. J. Santa Pinter.
La conducta del aspirante señor De la Torre Martínez constituyó una violación de las normas adoptadas por la Junta Examinadora de Aspirantes al Ejercicio de la Abogacía y una actuación indigna de quien aspire a ser admitido al ejercicio de la abogacía en Puerto Rico. Se ordenará la descalificación de dicho aspirante respecto de los exámenes tomados por él los días 9, 10 y 11 de septiembre de 1975, y respecto de los que se ofrezcan durante el año 1976.